t c memo united_states tax_court erin n hellweg et al petitioners v commissioner of internal revenue respondent docket nos filed date ps held ownership interests in and controlled an s_corporation ps’ roth iras formed a disc which entered into a commission agreement with the s_corporation for excise_tax purposes only r recharacterized commission payments from the s_corporation to the disc as distributions to ps followed by ps’ contribution of the proceeds to their roth iras r determined that ps were each liable for excise_taxes on excess_contributions to their roth iras under sec_4973 i r c an accuracy-related_penalty under sec_6662 i r c and additions to tax under sec_6651 i r c for failing to file the appropriate information returns 1cases of the following petitioners are consolidated herewith tara l slaight docket no tyler d hellweg docket no and zachary d slaight docket no held the transactions must be treated consistently for sec_4973 i r c and income_tax purposes held further the commission payments from ps’ s_corporation do not represent excess_contributions to ps’ roth iras held further ps are not liable for excise_taxes under sec_4973 i r c held further ps are not liable for accuracy-related_penalties under sec_6662 i r c held further ps are not liable for additions to tax under sec_6651 i r c neal j block robert s walton brian c dursch and john m carnahan iii for petitioners peter n scharff for respondent memorandum opinion nims judge this matter is before the court on petitioners’ motion for summary_judgment under rule motion for each petitioner respondent determined the following deficiencies penalty and additions with respect to his or her federal_income_tax year deficiency1 dollar_figure big_number big_number penalty sec_6662a2 additions to tax sec_6651 dollar_figure -- -- -- dollar_figure big_number 1it is not apparent from the record why respondent determined identical deficiencies penalties and additions to tax for all four petitioners when the amounts distributed by adf international sales co to enh international sales corp tdh international sales corp tls international sales corp and zds international sales corp were not identical 2respondent determined in the alternative that if petitioners are not liable for the accuracy-related_penalty under sec_6662a then they are liable for the accuracy-related_penalty under sec_6662 respondent concedes that petitioners are not liable for the accuracy-related_penalty under sec_6662a following that concession the issues for consideration are whether petitioners are liable for excise_taxes under sec_4973 whether petitioners are liable for accuracy-related_penalties under sec_6662 and whether petitioners are liable for additions to tax under sec_6651 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background for the purposes of deciding the motion only the following facts are derived from the affidavits and exhibits submitted by the parties and the parties’ pleadings petitioners erin hellweg tyler hellweg and zachary slaight resided in missouri when they filed their petitions petitioner tara slaight resided in texas when she filed her petition petitioners held ownership interests in and controlled american dehydrated foods inc adf an s_corporation which began operations in and manufactured ingredients for the pet food and specialty feed industries at all relevant times adf was owned by related shareholders including petitioners before the years in issue petitioners each established a roth_ira the roth iras each subscribed to percent of the previously unissued stock of adf international sales co adf international which elected to be treated as a domestic_international_sales_corporation disc each of the roth iras subsequently contributed its ownership_interest in adf international to a c_corporation in exchange for all of that corporation’s previously unissued stock following the contributions erin hellweg’s roth_ira owned enh international sales corp enh tyler hellweg’s roth_ira owned tdh international sales corp tdh tara slaight’s roth_ira owned tls international sales corp tls and zachary slaight’s roth_ira owned zds international sales corp zds during the years in issue the following series of transactions transaction occurred adf paid disc commissions to adf international on adf’s qualified export sales adf commission payments adf reported qualified export sales of dollar_figure in dollar_figure in and dollar_figure in adf international reported for those years disc commissions of dollar_figure dollar_figure and dollar_figure and taxable_income of dollar_figure dollar_figure and dollar_figure respectively adf deducted the payment of these disc commissions to adf international as a result of its status as a disc adf international was deemed to have made distributions of disc income to enh tdh tls and zds the c corporations totaling dollar_figure in dollar_figure in and dollar_figure in adf international also made actual distributions of disc income to the c corporations totaling dollar_figure in dollar_figure in and dollar_figure in the c corporations reported and paid federal_income_tax on the dividend income attributable to both the deemed and actual distributions for to enh reported dividend income of dollar_figure dollar_figure and dollar_figure and paid federal income taxes of dollar_figure dollar_figure and dollar_figure respectively tdh reported dividend income of dollar_figure dollar_figure and dollar_figure and paid federal income taxes of dollar_figure dollar_figure and dollar_figure respectively tls reported dividend income of dollar_figure dollar_figure and dollar_figure and paid federal income taxes of dollar_figure dollar_figure and dollar_figure respectively zds reported dividend income of dollar_figure dollar_figure and dollar_figure and paid federal income taxes of dollar_figure dollar_figure and dollar_figure respectively each of the c corporations then distributed some amount as a dividend to the roth_ira that owned it the record is unclear as to the years for which the c corporations issued dividends and the amounts respondent audited adf’s and petitioners’ and returns at the conclusion of the adf audit respondent issued letters to adf and its shareholders stating that there would be no changes to adf’s and returns the audit of petitioners’ returns however resulted in respondent’s issuing to petitioners statutory notices of deficiency in the notices of deficiency respondent determined that payments from adf to the c corporations each represented a distribution from the recipient c_corporation to the petitioner whose roth_ira owned that c_corporation and a subsequent contribution by that petitioner to his or her roth_ira respondent determined that the amounts deemed contributed to the roth iras were excess_contributions subject_to the sec_2respondent has since amended his characterization of the transaction as discussed infra also the notices of deficiency issued to erin hellweg tyler hellweg and zachary slaight contain errors in that they each address the payments from american dehydrated foods inc to tls international sales corporation rather than to enh tdh and zds respectively excise_tax for the tax_year respondent also determined that petitioners were liable for a sec_6662a penalty understatement_of_tax relating to involvement in a reportable_transaction or alternatively for a sec_6662 penalty underpayment_of_tax due to negligence or disregard of rules or regulations for the and tax years respondent determined that petitioners were liable for additions to tax under sec_6651 for failure_to_file forms additional taxes on qualified_plans including iras and other tax-favored accounts on date petitioners filed petitions with this court on date petitioners filed a motion to consolidate their cases which the court granted on date petitioners also filed the motion i respondent’s objection to exhibits discussion respondent objected to exhibits k through cc of petitioners’ second supplemental brief in support of the motion these exhibits contain information document requests made by respondent when he audited adf’s and petitioners’ returns petitioners claim the exhibits show that discovery is unnecessary because respondent has already had an opportunity to obtain all the relevant information petitioners have we have not examined these exhibits and our finding that summary_judgment is appropriate does not depend upon what documents respondent requested during the audits accordingly respondent’s objection is denied on the grounds of mootness ii summary_judgment summary_judgment may be granted when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the adverse_party must set forth specific facts showing that there is a genuine issue for trial and may not rest on mere allegations or denials in his pleadings rule d respondent contends that there is an issue as to what petitioners’ respective ownership interests in adf were and therefore whether petitioners exercised control_over adf petitioners have however conceded that they controlled adf through direct and indirect ownership respondent contends that there is an issue as to whether petitioners’ purpose in arranging the transaction was to avoid the limit on ira contributions but since respondent has deemed the transaction valid for income_tax purposes discussed infra he cannot now contend that the transaction lacked a business_purpose respondent contends that there is an issue as to what each petitioner’s roth_ira contribution limits were during the years in issue the amounts of the contribution limits are not in issue because the payments from adf exceed even the maximum possible ie unreduced contribution limit under sec_408a thus even if we were to decide in favor of respondent the extent to which those payments exceed the actual contribution limits is merely a computational matter respondent contends that material factual issues remain as to whether the adf commission payments were qualified disc commissions whether disc commissions may not be recharacterized as excess_contributions under sec_4973 and whether the adf commission payments were in substance excess_contributions to petitioners’ roth iras however these are legal issues that do not require trial and can appropriately be decided as a matter of law respondent nevertheless insists that summary_judgment is not appropriate because the facts underlying these legal issues are in dispute respondent does not specify what those disputed facts are and claims he is unable to do so because he has not had a reasonable opportunity to conduct discovery while respondent may require discovery to obtain the evidence necessary to resolve the factual issues that are in dispute the absence of discovery should not prevent him from being able to identify what those disputed issues are the declaration of petitioners’ return preparer mr renkel details each leg of the transaction and respondent has not contested any part of mr renkel’s account of the transaction since there is no disagreement as to what happened we do not see why discovery is necessary respondent’s professed need for discovery is nothing more than a fishing expedition as we have previously warned tax cases are to be thoroughly investigated before-- rather than after--the notice_of_deficiency is issued westreco inc v commissioner tcmemo_1990_501 accordingly we find and hold that there is no genuine issue of material fact and that judgment may be rendered as a matter of law iii sec_4973 excise_taxes sec_4973 imposes a 6-percent excise_tax on excess_contributions to iras respondent contends that petitioners used the transaction as a vehicle to improperly shift value into their roth iras respondent contends that for excise_tax purposes only the transaction was therefore formalistic and not substantive respondent thus contends that the adf commission payments represented in substance excess_contributions to petitioners’ roth iras respondent now argues that the transaction should be recharacterized as a distribution from adf to petitioners followed by petitioners’ contribution of the distribution proceeds to their respective roth iras petitioners contend that the payment of disc_dividends to a roth_ira cannot be treated as an excess_contribution because congress specifically addressed the ownership of a disc by an ira when it enacted sec_995 in response to blue bird body co affiliates v commissioner docket no stipulated decision entered date a disc provides a mechanism for deferral of a portion of the federal_income_tax on income from exports the disc itself is not taxed but instead the disc’s shareholders are currently taxed on a portion of the disc’s earnings in the form of a deemed_distribution sec_991 sec_995 this allows for deferral of taxation on the remainder of the disc’s earnings until those earnings are actually distributed the shareholders dispose_of their disc stock in a taxable transaction or the corporation ceases to qualify as a disc sec_995 c a 3petitioners cite blue bird body co because they contend that congress was aware of the issues raised therein petitioners cannot and do not cite the case for any precedential value because it was disposed of by stipulated decision a disc sometimes does not generate the income it reports on its returns and might otherwise not be recognized as a corporate entity for tax purposes if it were not a disc 90_tc_1207 affd 887_f2d_660 6th cir jet research inc v commissioner tcmemo_1990_463 see also sec_1_992-1 income_tax regs the disc may be no more than a shell corporation which performs no functions other than to receive commissions on foreign sales made by its parent 773_f2d_300 fed cir 91_tc_434 see also jet research inc v commissioner supra because blue bird body co affiliates v commissioner supra involved a disc owned by a taxpayer’s tax-exempt sec_501 profit-sharing_trust petitioners argue that congress was fully aware of the benefits of disc ownership by tax-exempt entities and chose to address the problem by enacting sec_995 which subjects tax-exempt entities owning disc stock to the unrelated_business_income_tax petitioners argue that the fact that congress could have prohibited_transactions involving discs owned by iras but chose not to do so indicates that congress was comfortable with iras’ holding disc stock once sec_995 was enacted we disagree with petitioners blue bird is not mentioned anywhere in the legislative_history of sec_995 and there is no indication that congress enacted the statute in response to that case even if we considered sec_995 to be a response to blue bird congress could not have addressed the excess_contribution issue because the issue was not raised in that case in blue bird the taxpayer paid commissions to a disc owned by the taxpayer’s profit-sharing_plan the internal_revenue_service service found the transaction offensive because in the absence of sec_995 the income_tax on the deemed distributions from the disc would also be deferred the service never raised the issue of whether the commissions represented excess_contributions subject_to an excise_tax and sought only to prevent complete deferral of the income_tax on the disc’s income petitioners’ argument is further unconvincing because it is logically erroneous in arriving at their conclusion that congress’ inactivity validates the transaction here petitioners commit the fallacy of denying the antecedent quite obviously if congress had enacted legislation treating disc_dividends paid to iras as excess_contributions subject_to sec_4973 then all such distributions would be treated as excess_contributions while the contrapositive ie if not every such distribution is treated as an excess_contribution then congress must not have enacted such legislation must be true the inverse is not necessarily so therefore petitioners’ inference that congress’ failure to enact such legislation means that all disc_dividends paid to an ira cannot be treated as excess_contributions does not follow congress’ inaction assuming it was deliberate may merely represent a choice to determine whether such distributions produce an excess_contribution on a case-by-case basis according to the facts and circumstances not every silence is pregnant see ill dept of pub aid v schweiker 707_f2d_273 7th cir respondent argues that the facts and circumstances of the present case do warrant a determination that the adf commission payments represent excess_contributions to petitioners’ roth iras as outlined in notice_2004_8 2004_1_cb_333 notice_2004_8 c b pincite states that where a taxpayer’s preexisting business enters into transactions with a corporation owned by the taxpayer’s roth_ira in certain cases the acquisition of shares the transactions or both are not fairly valued and thus have the effect of shifting value into the roth_ira the notice identified three ways in which the service would attempt to challenge these transactions apply sec_482 to allocate income from the corporation to the taxpayer the preexisting business or other entities under the control of the taxpayer assert that under sec_408 the transaction gives rise to one or more prohibited_transactions between a roth_ira and a disqualified_person described in sec_4975 and assert that the substance of the transaction is that the amount of the value shifted from the preexisting business to the corporation is a payment to the taxpayer followed by a contribution by the taxpayer to the roth_ira and a contribution by the roth_ira to the corporation sec_482 authorizes the secretary to allocate income among commonly controlled entities classification of the transaction as a prohibited_transaction under sec_408 results in a deemed_distribution of the ira’s assets to the taxpayer that is included in the taxpayer’s income and is subject_to a 10-percent additional tax see sec_72 sec_408 in cases where the service attacks the substance of the transaction the notice states the service will deny or reduce the deduction to the business may require the business if the business is a corporation to recognize gain on the transfer under sec_311 and may require inclusion of the payment in the income of the taxpayer for example as a taxable dividend if the business is a c_corporation notice c b pincite emphasis added thus notice_2004_8 supra clearly assumes that an income_tax adjustment will be made no matter which of the three avenues of attack the service chooses service notices do not carry the force of law see 99_tc_259 n affd without published opinion 24_f3d_249 9th cir and are therefore not accorded deference under 467_us_837 see 533_us_218 although they may be entitled to deference under 323_us_134 see united_states v mead corp supra we need not decide whether notice_2004_8 supra should be given skidmore deference because the transaction does not fall within the scope of the notice in contrast to the transactions described in notice_2004_8 supra respondent has apparently deemed the transaction to be fairly valued pursuant to notice_2004_8 supra reallocation of income or recharacterization of the transaction should have resulted in refund of income taxes paid_by the c corporations on the dividend income from adf international reduction or denial of the deductions claimed by adf for the adf commission payments additional passthrough s_corporation income to petitioners from adf and income to petitioners under sec_1368 to the extent if any the distributions they were deemed to have received from adf exceeded their bases in adf respondent made no such adjustments and in fact issued a no-change letter to adf respondent made no sec_482 adjustment respondent could not assert the transaction was a prohibited_transaction under sec_408 because of our decision in 106_tc_76 discussed infra in the absence of fraud or an illegal purpose behind the transaction respondent could not challenge the substance of the transaction for income_tax purposes because to do so would require the existence of adf international to be disregarded which would frustrate the congressional intent behind the creation of the disc regime see 90_tc_1207 jet research inc v commissioner tcmemo_1990_463 in the absence of a challenge to the transaction using any of the three methods delineated in notice_2004_8 supra respondent tries a variation of the notice’s third approach respondent argues that the transaction while being valid for income_tax purposes lacks substance for excise_tax purposes only while respondent’s position that the transaction simultaneously does and does not have substance seems rather incongruous respondent argues that inconsistent treatment is permissible because the excise_tax and income_tax regimes are completely independent of one another respondent argues that the safe_harbor rules of sec_1_994-1 income_tax regs affect the treatment of the commissions solely for income_tax purposes not for other purposes such as the excise_tax provisions at issue in these cases in support of that proposition respondent directs our attention to revrul_81_54 1981_1_cb_476 respondent claims that under revrul_81_54 commissions paid to a disc by a corporation were treated as gifts for gift_tax purposes despite the fact that for income_tax purposes the commissions could qualify under the safe_harbor rules in revrul_81_54 supra three shareholders of a corporation formed a disc the shareholders transferred gifts of their disc stock to trusts created for the benefit of their children and the corporation subsequently entered into a commission agreement with the disc the revenue_ruling determined that annual disc commissions paid_by the corporation would be treated as continuing gifts of profits that would otherwise flow to the corporation in the absence of the agreement with the disc as each commission payment was made id c b pincite revrul_81_54 supra does not address the income_tax consequences of the recharacterization of the disc commissions however respondent’s position that a transaction may be treated differently under different tax regimes seems on the surface to have some support in cases which have held that the income and gift_tax statutes are not read in conjunction with one another ie are not in_pari_materia see 370_us_65 160_f2d_812 2d cir revg 6_tc_652 in farid-es-sultaneh the taxpayer sold stock which she had acquired pursuant to a prenuptial agreement in exchange for the release of her marital rights in calculating her income_tax_liability on the sale the taxpayer treated the acquisition as a purchase and used as a basis the stock’s fair_market_value at the time she acquired the stock ie cost_basis the commissioner treated the acquisition as one by gift and determined the taxpayer’s basis to be that of the transferor ie carryover_basis instead the court_of_appeals for the second circuit noted that the transfer was defined by the gift_tax statutes as a gift the revenue act of ch sec_503 47_stat_247 provided that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall for the purpose of the tax imposed by this title be deemed a gift_for gift_tax purposes the release of the taxpayer’s marital rights could not be considered adequate_and_full_consideration in money or money’s worth because sec_804 of the same act 47_stat_280 expressly provided that it was not farid-es-sultaneh v commissioner supra pincite although that statute was an estate_tax statute the supreme court had held in 324_us_308 that it also extended to the gift_tax regime since the gift and estate_tax statutes were to be construed together for income_tax purposes however the court_of_appeals observed that there was no statute comparable to sec_804 of the act and held that the income and gift_tax statutes do not relate to the same matter therefore in the absence of a statute treating the release_of_marital_rights as inadequate consideration for income_tax purposes the court declined to depart from the usual legal effect to proof that a transfer was made for a fair consideration farid-es-sultaneh v commissioner supra pincite the court thus held that the taxpayer had acquired the stock by purchase despite the fact that the transferor could have been liable for gift_tax if the gift_tax had been in effect at the time of the transfer in united_states v davis supra the supreme court held that the taxpayer’s transfer of appreciated_property to his former wife under a marital settlement agreement was a taxable_event in deciding that the exchange of the stock for the release of the former wife’s marital rights could not be a gift the court stated that it was not constrained by the gift and estate_tax statutes and thereby approved of the court of appeals’ holding in farid-es-sultaneh id pincite n the present case however is distinguishable in that there is no excise_tax statute which necessitates the transaction’s being treated differently for excise_tax purposes as the supreme court explained in davis cases in which this court has held transfers of property in exchange for the release_of_marital_rights subject_to gift_taxes are based not on the premise that such transactions are inherently gifts but on the concept that in the contemplation of the gift_tax statute they are to be taxed as gifts id to the contrary the excise_tax statute in issue here sec_4973 compels consistent treatment of the transaction because that statute is intertwined with and inseparable from the income_tax regime sec_4973 imposes the 6-percent excise_tax on the amount of the excess_contributions as to a traditional_ira an excess_contribution is defined in part as the excess of the amount contributed over the amount allowable as a deduction under sec_219 sec_4973 as to a roth_ira an excess_contribution is defined in part as the excess of the amount contributed over the amount allowable as a contribution under sec_408a and sec_4973 sec_408a sets the initial roth_ira contribution limit as the maximum amount allowable as a deduction under sec_219 reduced by the aggregate contributions to other individual retirement plans sec_408a reduces that amount once the taxpayer’s adjusted_gross_income exceeds a threshold_amount thus the sec_4973 excise_tax cannot be determined without regard to the taxpayer’s income_tax because sec_219 and sec_408a and are income_tax provisions and sec_408a in particular refers to the taxpayer’s adjusted_gross_income the transaction being valid for income_tax purposes it must also be valid for purposes of sec_4973 since respondent has made no sec_482 adjustment which would result in distributions from adf to petitioners for income_tax purposes the adf commission payments cannot be treated as distributions to petitioners for purposes of the sec_4973 excise_tax therefore the adf commission payments do not constitute excess_contributions to petitioners’ roth iras this case is distinguishable from michael c hollen d d s p c v commissioner tcmemo_2011_2 where we sustained the service’s determination that a dividend paid_by a corporate taxpayer to its employee_stock_ownership_trust esot represented an excess_contribution to the account of a participant in the taxpayer’s related employee_stock_ownership_plan esop there the taxpayer sought a declaratory_judgment that the esop and the esot were qualified for income_tax purposes under sec_401 the esot had borrowed money from the esop to purchase stock in the taxpayer the esot then used the proceeds of a dollar_figure dividend from the taxpayer to partially repay the loan and allocated an equivalent amount of stock to the accounts of the esop participants most of that stock allocation went to the account of dr hollen who was the principal_shareholder an employee and a corporate officer of the taxpayer dr hollen was also the esop’s administrator and the esot’s trustee pursuant to sec_1 b income_tax regs which authorizes the service in an appropriate case considering all of the facts and circumstances to treat transactions between the plan and the employee or certain allocations to participants’ accounts as giving rise to annual_additions the service treated dollar_figure of the dollar_figure dividend as an annual_addition to dr hollen’s account we held that the service did not abuse its discretion to make that recharacterization because dr hollen used the loan and the associated dividend to generate a deduction for the taxpayer for the principal payments on the loans without any corresponding income_recognition by either the taxpayer or the esot the resulting tax savings increased the value of the stock held by the esot to dr hollen’s benefit because the annual_addition exceeded the sec_415 contribution limit we upheld the service’s determination that for income_tax purposes the esop and the esot were not qualified trusts under sec_401 and therefore not tax exempt under sec_501 respondent does not contest the characterization of the transaction for income_tax purposes and therefore we decide an entirely different and much narrower issue whether respondent may characterize a transaction inconsistently for excise_tax purposes we have not been asked to and do not decide what the proper treatment of the transaction is for income_tax purposes although we held that an excess_contribution to a retirement_plan had been made in hollen respondent’s approval of the transaction for income_tax purposes compels a different result in the present case whereas the service properly used an income_tax regulation to recharacterize the hollen transaction for income_tax purposes respondent’s position that the transaction is substantive for income_tax purposes undermines his attempted use of the substance-over-form doctrine to recharacterize the transaction for excise_tax purposes respondent nevertheless argues that petitioners should be liable for the sec_4973 excise_tax because the transaction was not a type of ira investment that congress intended to permit congress has enumerated the types of transactions which iras are prohibited from making in sec_408 through and m no part of the transaction here is prohibited under any of those provisions sec_408 provides that an ira loses its exempt status if it engages in any transaction prohibited by sec_4975 sec_4975 prohibits a specific list of self-dealing transactions between a plan and a disqualified_person we have previously held that a similar transaction was not a prohibited_transaction under sec_4975 or e see 106_tc_76 in swanson the taxpayer was the sole shareholder of an existing s_corporation the taxpayer arranged for the organization of a disc worldwide and one of his iras ira subscribed to the disc’s original issue stock the disc subsequently received commission payments from the s_corporation and paid dividends to the taxpayer’s ira we held that the ira’s acquisition of disc stock could not have been a prohibited_transaction under sec_4975 because the disc was not a disqualified_person at that time we explained that the stock acquired in that transaction was newly issued-- prior to that point in time worldwide had no shares or shareholders a corporation without shares or shareholders does not fit within the definition of a disqualified_person under sec_4975 it was only after worldwide issued its stock to ira that petitioner held a beneficial_interest in worldwide’s stock thereby causing worldwide to become a disqualified_person under sec_4975 id pincite fn refs omitted we also held that the disc’s payment of dividends to the ira was not a prohibited_transaction under sec_4975 because there was no such direct or indirect dealing with the income or assets of a plan as the dividends_paid by worldwide did not become income of ira until unqualifiedly made subject_to the demand of ira id pincite similarly the acquisitions of adf international stock by petitioners’ roth iras were also not prohibited_transactions under sec_4975 b or c because adf international was not a disqualified_person at the time of the stock acquisitions the c corporations’ payment of dividends to the roth iras was not a prohibited_transaction under sec_4975 e or f because the dividends were not income of the roth iras until they were received by the roth iras the transaction is also not prohibited under sec_408 because that provision deals with borrowing under or by use of an individual_retirement_annuity sec_408 is also inapplicable because no petitioner has pledged any portion of a roth_ira as security for a loan sec_408 is not relevant because no part of any roth_ira assets has been used to purchase an endowment_contract sec_408 does not apply because no roth_ira invested in a collectible contrary to respondent’s contention the transaction is not a type of investment that congress has expressly forbidden to add it to that list of statutorily prohibited_transactions would amount to judicial legislation furthermore even if we were to decide that congress intended to prohibit this type of transaction we question whether imposition of the sec_4973 excise_tax would be appropriate participation in one of the above-mentioned statutorily prohibited_transactions results in a deemed_distribution from the ira see sec_408 m such a distribution is included in the taxpayer’s gross_income and is subject_to the sec_72 10-percent additional income_tax rather than the sec_4973 excise_tax while we are aware that congress clearly intended to limit the amounts of annual contributions to iras by enacting sec_4973 our holding here does not negate that limitation our decision does not prevent the service from recharacterizing the transaction consistently for income_tax and excise_tax purposes nor does it prevent the service from asserting that an excess_contribution was made when petitioners’ roth iras subscribed to the stock of adf international if that stock had been undervalued in fact notice_2004_8 c b pincite contemplates the possibility that the acquisition of shares is not fairly valued for these reasons we hold that the adf commission payments do not represent excess_contributions to petitioners’ roth iras accordingly we will grant petitioners summary_judgment as to the issue of their liability for excise_taxes under sec_4973 4adf international received hundreds of thousands of dollars in disc commissions each year from a well-established business and a 25-percent share in a company receiving such a steady stream of income should have been worth a large amount iv sec_6662 penalty sec_6662 and b and imposes an accuracy- related penalty of percent on the portion of an underpayment attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax because petitioners are not liable for excise_taxes under sec_4973 they did not make an underpayment_of_tax and are therefore not liable for the sec_6662 accuracy-related_penalty accordingly we will grant petitioners summary_judgment as to the sec_6662 penalty v sec_6651 additions to tax sec_6651 imposes a 5-percent addition_to_tax for each month or portion thereof a required return is filed after the prescribed due_date taxpayers are required to file a form_5329 for each year they have excess_contributions to their ira see frick v commissioner tcmemo_1989_86 affd without published opinion 916_f2d_715 7th cir because petitioners did not make excess_contributions to their roth iras they were not required to file forms and are therefore not liable for additions to tax under sec_6651 accordingly we will grant petitioners summary_judgment as to the sec_6651 additions to tax we have considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are irrelevant moot or without merit to reflect the foregoing appropriate orders and decisions will be entered granting petitioners’ motion for summary_judgment
